Citation Nr: 0100434	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  93-25 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the restoration of a 30 percent rating for 
sarcoidosis.

2.  Entitlement to an increased rating for sarcoidosis, 
currently assigned a 10 percent evaluation.

3.  Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.

4.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was the subject of a Board remand dated in October 
1998.

The issues of entitlement to compensable ratings for 
patellofemoral syndrome of the left and right knees are 
addressed in the REMAND portion of this action.


FINDINGS OF FACT

Prior to the Board's October 1998 remand, the veteran had 
demonstrated a pattern of failing to report for VA pulmonary 
function test evaluations in both VA compensation and 
treatment settings.  After having received full notice in the 
Board's October 1998 remand as to the Board's view of the 
consequences of failure to appear for future VA compensation 
examinations in this case, the veteran failed to report 
without good cause for VA compensation pulmonary function 
testing in May 1999.


CONCLUSIONS OF LAW

1.  The claim for restoration of a rating of 30 percent, for 
sarcoidosis, is denied for failure to report for a VA 
compensation pulmonary function testing examination scheduled 
in May 1999.  38 C.F.R. § 3.655 (2000).

2.  The claim for a rating in excess of 10 percent for 
sarcoidosis is denied for failure to report for a VA 
compensation pulmonary function testing examination scheduled 
in May 1999.  38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran contends that a rating reduction from 30 percent 
to 10 percent for service-connected sarcoidosis, which took 
effect in December 1993, was improper, and further contends 
that his disability has worsened and warrants a higher rating 
than currently assigned.

During a VA examination in October 1991, the veteran was 
noted to have had respiratory problems since 1988, and to 
have been diagnosed by mediastinal node biopsy as having 
sarcoidosis.  He was noted to have been seen at the local VA 
pulmonary disease clinic and treated "more or less 
expectantly."

A July 1991 VA chest X-ray report, reviewed for purposed of 
the October 1991 VA examination, includes an impression of 
complete clearing of lung and hilar abnormalities since April 
1990.

In February 1992, the veteran was admitted to a VA hospital 
for observation of irritable bowel syndrome (which was not 
found), and for his history of sarcoidosis, diagnosed by 
mediastinoscopy in 1988.  He was seen on consultation by the 
pulmonary medicine service, and following careful history 
taking and physical examination, there was no evidence of any 
active sarcoidosis.  He was noted to show some signs of 
severe agitation and hostilities on the final day of 
hospitalization.  He was discharged in satisfactory condition 
to be followed by the pulmonary medicine clinic per their 
recommendation.

In July 1992, the veteran was granted service connection for 
chronic sarcoidosis, evaluated as 30 percent disabling, 
effective July 1991.  The 30 percent rating was based on 
complaints of chest pains, shortness of breath, and coughing.

During an August 1992 VA pulmonary examination, the veteran 
said he was diagnosed as having pulmonary sarcoidosis in 
"1978".  (Review of the record shows that the actual date 
of definitive diagnosis was in August 1988).  He said he was 
treated at Kaiser Permanente Hospital in San Diego, 
California, in "1980", and had not been treated since that 
time.  (The Board acknowledges the obvious chronological 
inaccuracies in this history.)  He said he was followed 
occasionally with chest X-rays.  He was noted to have been 
admitted to a VA hospital in February 1992, at which time a 
chest X-ray was performed.  Upon physical examination, he had 
mild nasal congestion.  His lungs were clear to percussion 
and auscultation.  There was normal contraction and expansion 
of the chest.  No malignant process was present.  No 
structural changes were noted.  The examiner concluded that 
pulmonary function studies were not required.  He determined 
that the veteran's sarcoidosis was in remission.  The 
diagnosis was pulmonary sarcoidosis, in remission. 

The August 1992 VA examiner made reference to the February 
1992 VA chest X-ray report, which shows an impression of 
abnormal posterior-anterior and lateral chest; residual 
findings form prior disease recognized in thickened apical 
pleura on the left, metallic surgical clips in the right apex 
and fibrolinear densities in the right midline zone, but no 
evidence of acute pathological changes seen.

In April 1993, the RO sent to the veteran notification of a 
proposed reduction from 30 percent to 10 percent for 
sarcoidosis.  The reduction was made on the ground that 
review of the August 20, 1992, VA examination report and 
service medical records revealed that his chronic sarcoidosis 
had improved.  Specifically, the RO rating decision noted 
that the August 1992 VA examination showed no active 
disability related to sarcoidosis.  The 10 percent rating was 
retained based on X-ray findings.  The veteran was afforded 
60 days to request a hearing and present additional evidence 
before the reduction would take effect.  Also in April 1993, 
the RO received from the veteran a letter disagreeing with 
the proposed reduction. 

In May 1993, the RO received from the veteran's 
representative a request for a personal hearing in response 
to the April 1993 RO letter proposing to reduce the rating 
for service-connected sarcoidosis.  In June 1993, the RO 
received from the veteran correspondence canceling the RO 
hearing request, and requesting a Board hearing in 
Washington, D.C., instead.

In an August 1993 rating decision, the rating for sarcoidosis 
was reduced from 30 percent to 10 percent, effective December 
1993.  In September 1993, the RO issued to the veteran a 
statement of the case regarding this reduction.

In November 1993, the RO received from the veteran a VA Form 
9, taking exception with the manner in which his sarcoidosis 
had been medically evaluated, and requested a Board hearing 
in Washington, D.C. 

VA records of outpatient treatment for follow-up of 
sarcoidosis from August 1992 to March 1996 are associated 
with the claims file.  VA pulmonary function testing in April 
1993 was within normal limits.  The veteran was noted to 
smoke three cigarettes per day.  Records dated in November 
1994, January 1995 and May 1995 show that the veteran failed 
to appear for pulmonary testing once in November 1994, and 
three additional times from May 1994 to January 1995.  The 
Board made note of the latter three instances in its October 
1998 remand.  In January 1995, a treating physician 
recommended that if the veteran did not appear for a 
pulmonary testing appointment in four months, the veteran be 
discontinued form the pulmonary clinic as his symptoms had 
been stable and he was not interested in follow-up.

On March 1, 1996, the veteran appeared at a VA medical center 
for a VA pulmonary examination.  He was found to be 
clinically negative upon physical examination.  He was noted 
to have been abusive toward the VA examiner and his 
assistant.  The examiner noted that "by 5 minutes after his 
scheduled appointment, he had been seen and interviewed, but 
he did not have the time to wait for any of his tests to be 
done today."  

On March 20, 1996, pulmonary function testing was performed, 
as requested by VA Compensation and Pension clinic.  The 
veteran's pulmonary testing was evaluated as essentially 
normal, and the veteran was discontinued from the VA 
pulmonary clinic.

Private records of treatment dated in April 1996 reflect that 
the veteran complained of swollen inguinal adenopathy and 
swelling in his hands, and had no respiratory complaints.  
The assessment was inguinal adenopathy; and sarcoid, 
questionably acutely exacerbated. 

In June 1996, the RO issued to the veteran a supplemental 
statement of the case, indicating he had failed to report for 
March 1996 VA compensation pulmonary function testing and 
PTSD examinations, and denying the claim for a rating higher 
than 10 percent for sarcoidosis based primarily on the 
clinical findings of the March 1996 VA examiner.  The veteran 
was informed that due to his failure to attend the pulmonary 
function testing and PTSD examinations, evidence expected 
from the examinations which might have been material to the 
outcome of his claims could not be considered.    

An April 1997 private CT scan included findings of 
subcentimeter-sized mesenteric and left periaortic lymph 
nodes which were abnormal in number but not size that could 
relate to a systemic process such as sarcoidosis or lymphoma.  
These were felt to be secondary considerations.  The 
consulting physician found that there was no acute process 
demonstrated in the abdomen or pelvis that accounted for the 
veteran's history of abdominal pain.

During an August 1997 RO hearing, the veteran described his 
current symptoms.  He reported current treatment at Southwest 
Medical Associates in Dallas.  He said he had been diagnosed 
as having adenopathy and pleural cavity thickening as a 
result of the sarcoidosis, and had not been rated for these 
conditions.  He indicated that the Southwest Medical 
Association in Dallas had referred him to a respiratory 
specialist.  He later testified that he had received no 
treatment for his lung problems. 

In June 1998, the Board sent to the veteran a letter 
informing him that he had been scheduled to appear for a 
Board hearing in Washington D.C., in September 1998.
In August 1998, the Board received from the veteran a letter 
rejecting the "nature, and time" of the scheduled September 
1998 Board hearing.  The Board construes this as a withdrawal 
of the veteran's request for a Board hearing.  Documentation 
associated with the claims file indicates that the veteran 
did not appear at the scheduled September 1998 Board hearing. 

In October 1998, the Board remanded this case to the RO in 
light of the veteran's allegations of outstanding pertinent 
records and a change in disability status.  Also, the veteran 
was advised that failure to report for a scheduled 
examination could have adverse consequences to his claim.  38 
C.F.R. § 3.655, the provision pertaining to failure to report 
for VA examination, was set forth prominently and in full in 
the remand, and the veteran was explicitly informed that 
failure to attend a subsequent VA examination would result in 
denial of his claim.  The October 1998 Board remand directed 
that a VA examination be scheduled, to include pulmonary 
function testing and X-ray examination.
 
In May 1999, the veteran appeared for a VA examination of the 
respiratory system.  He indicated that he had been treated at 
the Dallas Diagnostic Clinic since 1985, and was not 
receiving treatment for sarcoidosis at the present time.  
Upon physical examination, the veteran was well developed and 
well nourished and did not appear acutely or chronically ill.  
There was a two-inch thin surgical scar above the right 
clavicle in the neck from a previous mediastinoscopy.  The 
chest measured 39 inches upon inspiration, and 37 inches upon 
expiration.  The lungs were clear to auscultation.  He was 
noted to smoke a pipe only.  

An addendum to the report, prepared the next day, states that 
the veteran was referred for pulmonary function studies to 
determine if his sarcoidosis was active or inactive.  The 
examiner asserted he had reviewed in detail the veteran's 
medical history.  He said that after he had conducted the 
physical evaluation, he had ordered the appropriate studies.  
He said that he had not been aware until the chart was 
returned to him that the veteran did not complete his 
studies.  The examiner noted that a brief statement from his 
clerk indicated that after the physical examination the 
veteran stated that he was finished with the examination, and 
would not be completing the studies.  The veteran further 
indicated he was going to file a complaint with his 
representative.  The examiner noted that the veteran did not 
express any unhappiness to him regarding the examination.  
The examiner believed the examination was quite complete to 
answer the questions referred to him, and that it was not 
clear to him as to why the veteran refused to complete the 
examination.

In an August 2000 supplemental statement of the case, the 
veteran was noted to have declined to complete the studies 
directed by the Board in its October 1998 remand which were 
scheduled for the May 1999 VA examination.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board concludes 
that, as will be discussed below, disposition of this case is 
directed by 38 C.F.R. § 3.655.  Even if there were  private 
and VA medical evidence not of record, it would not be 
pertinent to the ground for denial of the veteran's claim, as 
discussed further below, which is failure to report for a VA 
compensation pulmonary function testing examination in May 
1999.  There is nothing in the record to indicate that there 
is evidence outstanding which would show that the veteran 
appeared for this examination or that his failure to appear 
was for good cause.  There is no reasonable possibility that 
obtaining additional medical evidence would substantiate the 
veteran's claim in this case - that is, there is no 
reasonable possibility that obtaining additional medical or 
other evidence would show that the veteran did report for the 
VA compensation pulmonary function testing examination in May 
1999, or that he had good cause for his failure to report.  
The evidence of record is clear on this point, and VA has 
been made aware of no evidence that would contradict the 
current evidence of record on this point.  In essence, the 
veteran's failure to attend the May 1999 VA compensation 
pulmonary function testing examination, and the resultant 
denial of his claims pursuant to 38 C.F.R. § 3.655, has 
rendered moot any potential issue of whether further 
evidentiary development is warranted in this case.  In light 
of all of these considerations, the Board finds that it is 
not prejudicial to the claimant to proceed to adjudicate the 
veteran's claims on the current record.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as 
appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause 
include, but are not limited to, the illness or  
hospitalization of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the terms 
examination and reexamination include periods of hospital 
observation when required by VA.  Id.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The veteran failed to report for the May 1999 VA compensation 
pulmonary testing examination.  This was a failure to report 
for a VA compensation examination in the present case, after 
the Board's October 1998 remand in which the veteran was 
given full notice of the provisions applying to failure to 
report for VA examinations, and was apprised of the Board's 
view of the effect a failure to report would have on his 
claim.  

The Board has considered whether the veteran may be deemed to 
have reported or appeared for the examination insofar as he 
attended the physical examination subset of the scheduled 
examinations.  In a June 1996 supplemental statement of the 
case, the veteran was given notice that he was considered to 
have failed to report for a VA examination when he failed to 
report for pulmonary function testing in March 1996 (although 
the RO decided to evaluate the claim on the evidence of 
record rather than deny the claim on this basis), 
notwithstanding his appearance for a physical pulmonary 
examination.  He was therefore on notice that failure to 
attend the scheduled pulmonary function testing constituted 
failure to report for a VA examination.  Moreover, the 
pulmonary testing portion of the examination was a separate 
diagnostic examination that the veteran openly declined to 
attend, and thus was a failure to report for a VA 
compensation examination. 

The Board acknowledges the veteran's contention that he knows 
that his current sarcoidosis is in remission, but that he has 
current chronic pulmonary and other disability that he 
incurred during that period of time when the sarcoidosis was 
active.  Whether or not the sarcoidosis is active, the 
pulmonary testing would have provided necessary rating 
information regarding the current severity of any pulmonary 
disability.  That the veteran could have appeared for this 
examination is made clear by the fact that the veteran did 
appear for physical clinical VA pulmonary examination on the 
same day as the scheduled pulmonary function testing.  Thus, 
it is abundantly clear that there is no good cause shown for 
the failure to attend the May 1999 VA pulmonary testing. The 
record reflects that, consistent with a pattern of behavior 
demonstrated over a period of years, the veteran deliberately 
declined to take part in the scheduled May 1999 VA pulmonary 
testing, with the only clear explanation being that he knew 
he did not have active sarcoidosis.  In other words, the 
failure to report for the pulmonary testing in May 1999 forms 
part of a lengthy pattern of noncompliance the claimant has 
created and he was fully and fairly advised of the 
consequences of continuing that pattern.  

The Board has noted the arguments raised by the claimant that 
the actions of the RO were either in violation of the law and 
regulations or based on a discriminatory motive, including 
allegations of racial discrimination.  The Board will discuss 
the specific legal arguments below.  With regard to the 
veteran's allegation of discriminatory practice by the RO, 
the Board finds no substance to support the allegations.  The 
simple fact in this case was that the claimant has failed 
repeatedly to report for necessary medical evaluation by 
various health care providers.  To credit the claimant's 
allegations of discrimination, the Board would be compelled 
to find a massive conspiracy involving a multitude of VA 
employees performing a multitude of intentional acts designed 
to subvert the claim.  As just one example of how misplaced 
these allegations are, the Board must point out that the fact 
that a hearing officer provided a decision in a case within 
days rather than months after a hearing is entirely in line 
with practice throughout VA.  Moreover, the claimant has 
extended his allegations to the point of even arguing his own 
representative was working against his interest.  The Board 
finds these allegations are so far fetched as to be 
incredible.  No credible argument has been presented as to 
why the claimant can not report for pulmonary testing.  In 
this regard, the Board must observe that the fact that the 
claimant did report for the clinical portion of the 
examination in May 1999 clearly undermines any plausible 
argument that the claimant had good cause for his failure to 
report for the pulmonary function testing.  

As the veteran was notified in the Board's October 1998 
remand, when entitlement or continued entitlement to benefits 
cannot be established or confirmed without a current VA 
examination, and in this context a claimant fails to report 
for an examination scheduled in conjunction for a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  The 
veteran failed to appear for his May 1999 VA compensation 
pulmonary function testing examination.  No good cause for 
the failure to report has been demonstrated.  Accordingly, 
the claim for service connection for a rating in excess of 10 
percent for sarcoidosis is denied.

A similar analysis holds for the veteran's claim for 
restoration of a 30 percent rating for sarcoidosis.  It is 
not an original compensation claim.  See 38 C.F.R. 
§ 3.655(b).  Since the veteran failed to appear for the May 
1999 VA compensation pulmonary testing examination without 
good cause, the claim must be denied, rather than evaluated 
on the evidence of record.  Id. 

The Board has considered whether it might be permitted the 
alternative of deciding the issues before it based on the 
voluminous evidence of record, rather than on the procedural 
ground that the veteran did not appear for the May 1999 VA 
compensation pulmonary function testing examination.  As the 
Board stated in its October 1998 remand, 

This matter is not an original claim for 
compensation benefits.  Accordingly, 
under the provisions of 38 C.F.R. 
§ 3.655(b), if the claimant fails to 
report for a scheduled VA examination 
without good cause, the 'claim shall be 
denied.'  This language leaves no 
authority for the RO or the Board to 
review the issue on appeal on the basis 
of whatever evidence is [of] record where 
the claimant does not show 'good cause' 
for failure to report for scheduled 
examination.  Rather, it compels the RO 
and the Board to deny the claim strictly 
on the basis of the failure to report for 
a scheduled VA examination without good 
cause.  Therefore, the claimant is 
advised that he must report for his 
scheduled VA examination, and if he fails 
to do so without 'good cause,' his claim 
shall be denied without review on the 
merits.

The Board issued its prior remand in October 1998 in part 
because the veteran had been given equivocal signals as to 
the effect of the failure to report for a VA compensation 
pulmonary function testing examination.  Because of this, the 
Board had due process concerns about denying the veteran's 
claims on the basis of 38 C.F.R. § 3.655.  The veteran has 
now been afforded full notice and due process with respect to 
the provisions pertaining to failure to appear for VA 
examinations.  The veteran has repeatedly failed to appear 
for pulmonary function testing both in VA outpatient settings 
and in VA examination settings, creating the a pattern of 
recurrent, deliberate decisions not to attend such VA 
evaluations, for which no good cause is shown.  Because the 
veteran failed to report for his May 1999 VA pulmonary 
function testing examination, with full notice as to the 
consequences, the claims for restoration of a 30 percent 
rating for sarcoidosis, and for an increased rating for 
sarcoidosis, must be adjudicated solely on the basis of the 
veteran's failures to report for the May 1999 VA examination, 
and must be denied.   38 C.F.R. § 3.655. 

The Board has considered the applicability of 38 C.F.R. 
§ 3.655(c) in this case, which reads in part as follows:

When a claimant fails to report for 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
predetermination notice advising the 
payee that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under [38 C.F.R.] 
§ 3.951(b) ..., reduced to the lower 
evaluation. 

In the present case, the initial proposed reduction was not 
based on failure to report for a VA reexamination, but rather 
based on the results of an August 1992 VA reexamination which 
the veteran did attend.  Thus, this is not a case where the 
veteran failed to report for a "reexamination" which would 
take place prior to the effective date of a reduction, as 
contemplated by 38 C.F.R. § 3.655(c).  Rather, he failed to 
report for a VA pulmonary function testing examination 
offered to him in May 1999 in light of his appeals of the 
reduction and for an increased rating, after the reduction 
had already been put into effect.  In this vein, the Board 
further notes that in April 1993, the veteran was notified of 
the proposed reduction and was afforded a period of 60 days 
to submit evidence showing that the adverse action should not 
be taken, as required by 38 C.F.R. §§ 3.103((b)(2) and 
3.105(e).  The actual reduction did not take effect until 
December 1993.  Moreover, the veteran originally chose to 
avail himself of his right to a predetermination hearing 
pursuant to 38 C.F.R. § 3.105(i), but soon thereafter 
canceled the hearing request and asked for a Board hearing 
instead.  As noted above, he later attended an RO hearing in 
August 1997, and withdrew his request for a Board hearing.   

The Board has also considered whether the provisions of 38 
C.F.R. §§ 3.344(a) and (b) have potential application in the 
present case.  The Board finds that they do not, because at 
the time of the reduction the 30 percent rating for 
sarcoidosis had been in effect for less than 5 years.  See 38 
C.F.R. § 3.344(c), which directs that reexamination 
disclosing improvement of disabilities which have not had 
ratings continued at the same level for more than 5 years 
will warrant reduction in rating, and that 38 C.F.R. §§ 3.344 
(a) and (b) do not apply in such cases.  

The Board acknowledges the veteran's contention, last 
mentioned in July 2000 correspondence associated with the 
claims file, that VA did not have the authority to examine 
him for pulmonary disability in August 1992 in light of 38 
C.F.R. §  3.327(b), which provides that "[f]ollowing initial 
[VA] examination, or any scheduled future or other 
examination, reexamination, if in order, will be scheduled 
within not less than 2 years nor more than 5 years within the 
judgment of the rating board, unless another time period is 
elsewhere specified."  He had received a VA examination in 
October 1991 and underwent hospital observation in February 
1992.  The VA reexamination upon which the reduction was 
based was conducted in August 1992, within two years of both 
prior examinations.  However, the veteran is referred to 38 
C.F.R. § 3.327(a), which states in pertinent part that 
"[p]aragraphs (b) and (c) of this section [to include 38 
C.F.R. § 3.327(b)] provide general guidelines for requesting 
reexaminations, but shall not be construed as limiting VA's 
authority to request reexaminations, or periods of hospital 
observation, at any time in order to ensure that a disability 
is accurately rated."  Thus, the 2-year time frame for 
reexamination is a regulatory guideline, but does not in any 
way limit VA's authority to request reexamination at any time 
to assure that a disability is accurately rated.  

The veteran has also alluded to language present in 38 C.F.R. 
§ 4.13 in support of his claim.  This provision applies to 
the effect of a change in diagnosis upon rating of a service-
connected disability.  The diagnosis of sarcoidosis has not 
changed, and a change in diagnosis has not been involved in 
the change in rating from 30 percent to 10 percent.  
Therefore, 38 C.F.R. § 4.13 does not apply in the present 
case.

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996);  Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  The veteran's failure to attend the May 1999 VA 
compensation pulmonary function testing examination 
constituted a failure to cooperate in the development and 
adjudication of his claims, after full notice in an October 
1998 Board remand as to what the consequences of failure to 
report for a VA examination would be.  His failure to attend 
the May 1999 VA pulmonary function testing examination is by 
VA regulation the mandatory determinative basis for the 
disallowance of his claims.  See 38 C.F.R. § 3.655.


ORDER

The claim for restoration of a 30 percent rating for 
sarcoidosis is denied.

The claim for a rating in excess of 10 percent for 
sarcoidosis is denied.


REMAND

The Board finds that correspondence received in August 2000 
from the veteran constitutes a notice of disagreement with 
the denial of his claims for compensable ratings for 
patellofemoral syndrome of the left and right knees, of which 
he was provided written notice in March 2000.  No statement 
of the case has been issued for these issues.  In light of 
the present procedural posture of these issues, the Board is 
obligated to remand the issues for proper development, to 
include issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
addressing the issues of entailment to 
compensable ratings for patellofemoral 
syndrome of the left and right knees.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

